department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-640-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for snr attorney cc ner man from subject deborah a butler assistant chief_counsel cc dom fs determining the sec_382 limitation and debt modification this field_service_advice responds to your memorandum dated date your memo field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x sh1 sh2 sh3 lender acquiring sub a b c d e f g h i j k l m n p q r a b c d e f g h i j k l dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg year year year year year year year year year month month month month date date date date date date date date date issues what facts are necessary to determine whether the debt in this case should be treated as stock for purposes of sec_1_382-2t what facts are necessary to determine whether the warrants issued in this case should be treated as stock for purposes of sec_382 sec_1_382-2t and sec_1_382-4 what facts are necessary to determine whether the stock in this case should be treated as not stock for purposes of sec_382 and sec_1_382-2t whether modifications to the debt_instrument on date are material resulting in a taxable_exchange under sec_1001 and applicable regulations conclusion based on all the facts and circumstances it does not appear that the debt of x to lender can be recharacterized as stock for purposes of sec_1 2t f iii based on all the facts and circumstances it appears that the warrants issued in year do not constitute stock for purposes of sec_382 and sec_1_382-2t the warrants modified on date by x do constitute stock for purposes of sec_382 and sec_1 2t h the warrants issued on date do not constitute stock for purposes of sec_382 and sec_1_382-4 and the warrants issued in year do not constitute stock for purposes of sec_382 and sec_1_382-4 based on all the facts and circumstances it appears that the stock of x in this case constitutes stock for purposes of sec_382 and is not treated as not stock under sec_1_382-2t the principal_amount of the debt_instrument was amended the maturity of the term_loan within the debt_instrument was extended and the interest rate on a portion of the principal was amended these amendments together cause the new instrument to embody legally distinct entitlements and the new debt_instrument is materially different from the old instrument accordingly the old debt_instrument is deemed to have been exchanged for the new amended instrument under sec_1001 facts x purchased its assets in year through a leveraged_buyout the stock of x was originally owned as follows shareholder of shares percentage sh1 sh2 sh3 total j i f n j h e as a part of the leveraged_buyout in month of year x borrowed a total of dollar_figurey from lender pursuant to a loan agreement dated as of date loan agreement or debt_instrument this debt_instrument was divided into three separate loans a term_loan in the amount of dollar_figurex evidenced by the term_loan promissory note a fixed rate loan in the amount of dollar_figures evidenced by the fixed rate promissory note and a commitment for dollar_figureu in revolving credit from lender in conjunction with the leveraged_buyout and concurrent with the loan agreement between x and lender x issued a warrant to purchase k shares to lender the warrant was valued at dollar_figurek on a fully diluted basis the warrant if exercised would constitute a g interest in x this loan agreement for the three loans is the debt_instrument at issue and the modifications to the terms of the fixed rate and term loans within the debt_instrument are the modifications at issue all of these loans arising under this debt_instrument however constitute one general obligation of borrower secured until the termination_date by all of the collateral loan agreement pincite the term_loan was due and payable in full on date the stated_interest on the term_loan was the same as the stated_interest on the revolving credit loan the interest was payable on the first day of each month and payable in an amount equal to the quotient of i an amount equal to a the sum of the daily unpaid principal amounts of the revolving credit loan and the term_loan outstanding on each day during the previous month multiplied by b a rate equal to the index rate plus a the stated rate divided by ii b provided however that upon a days written notice to lender from borrower borrower may direct that the stated rate for the period specified in such notice shall be equal to the libor rate plus b loan agreement pincite the fixed rate loan was due and payable in full on date the stated annual interest on the fixed rate loan was f loan agreement pincite the term of the revolving credit loan was to expire on date but was subject_to one-year renewals thereafter the loan agreement states that it may not be modified altered or amended except by an agreement in writing signed by borrower and lender borrower may not sell assign or transfer any of the loan documents or any portion thereof including without limitation borrower’s rights title interests remedies powers and duties hereunder or thereunder borrower hereby consents to lender’s and each assignee lender’s sale of participations in or assignment transfer or other_disposition of at any time or times any of the loan documents or of any portion thereof or interest therein including without limitation lender’s and each assignee lender’s rights title interests remedies powers or duties thereunder whether evidenced by a writing or not loan agreement pincite the debt_instrument was first amended on date by the first amendment to loan agreement first amendment the first amendment modified the debt ratios to be maintained by x the first amendment added a new definition on base compensation and amended the section concerning compensation of employees in the first amendment the lender waived its enforcement rights against x with respect to certain matters listed in exhibit b to the first amendment which included submission of monthly and quarterly financial statements written confirmation of verbal notices of default projected financial statements sale of assets under dollar_figurea and submissions of other corporate information lender and x agreed in the first amendment that x could issue additional stock to certain individuals the first amendment is limited as specified and shall not constitute a modification acceptance waiver or amendment of any provision of the loan agreement or any other loan document except as specifically provided and limited hereby first amendment pincite x paid approximately dollar_figureq of the term_loan to lender before month of year and the outstanding principal_amount on the term_loan was then dollar_figuret in addition x paid approximately dollar_figurep of the outstanding principal_amount of the fixed rate loan to lender before month of year and the outstanding principal_amount of the fixed rate loan was then approximately dollar_figurer x and lender again modified the debt_instrument on date by the second amendment to loan agreement second amendment as a result of the poor financial condition of x the second amendment made the following changes to the term_loan dollar_figureo of the principal_amount of the fixed rate loan was converted to dollar_figureo in additional principal of the term_loan dollar_figurei of the amount of the revolving credit loan was converted to dollar_figurei in additional principal of the term_loan the new outstanding principal_amount of the term_loan was dollar_figurew the principal payments of the term_loan were rescheduled and the maturity_date of the term_loan was extended from month of year to month of year second amendment pincite the second amendment made the following changes to the fixed rate loan the outstanding principal_amount was reduced by dollar_figureo which was incorporated into the term_loan and the new outstanding principal_amount of the fixed rate loan was now dollar_figuren the maturity_date was accelerated from month of year to month of year and the principal payments of the fixed rate loan were rescheduled in addition the initial commitment term of the revolving credit agreement was extended from year to year and the debt ratios were revised second amendment pincite the capital expenditures that x was allowed to make for the years year through year were reduced second amendment pincite the second amendment is limited as specified and shall not constitute a modification acceptance waiver or amendment of any provision of the loan agreement or any other loan document except as specifically provided and limited hereby second amendment pincite the lease agreement of year contemplated an amendment to its terms that must be in writing and must be signed by x’s lenders to be effective both the first amendment and the second amendment are in writing and appear to have been signed by the lenders and therefore appear to be effective thus when considering the term and the fixed rate loan principals as one obligation a total amount of dollar_figurem in outstanding principal on the term_loan was forgiven by lender the number of shares which could be purchased by lender by exercise of the warrant previously received was increased from k shares to p shares if the warrant was exercised by lender lender would then own i of the shares of x the expiration date of the warrant was extended from date to date the warrant exercise amount was reduced from dollar_figurei to dollar_figureh on date x was in poor financial condition if x were to have liquidated on date there would not have been sufficient value from the sale of its assets to have paid all its liabilities on statement of its year tax_return x stated that it is a loss_corporation as defined in sec_382 which is entitled to use a net_operating_loss_carryover and no testing occurred during the taxable_year with respect to the loss carryover generated in prior years you note that there is no indication that x on its year return stated that the debt would be treated as stock under sec_382 effective date sh1 and sh2 each transferred its x stock to lender lender in turn tendered the shares to x for retirement concurrent with the receipt and retirement of these shares x issued two stock purchase warrants to lender lender then assigned all of its rights in one of the warrants to sh1 and sh2 this warrant was subsequently tendered to x and was reissued to sh1 and sh2 in the form of two separate warrants thus after these series of transactions sh3 was the only shareholder of x on date an agreement and plan of merger was entered into by and among x lender acquiring and sub wholly owned by acquiring the closing took place on date through the merger sub merged into x with x being the surviving corporation acquiring and its affiliates then acquired k of the issued and outstanding common_stock of x equityholders of x at the end of the merger received both cash consideration and stock purchase warrants the warrants are exercisable for an aggregate of d of the outstanding shares of common_stock of x on a fully diluted basis all stock and warrants outstanding prior to the merger were canceled lender continued to own its debt of x the amounts that the equityholders of x received through the merger are entity stock_warrant for stock cash received lender lender warrant lender warrant sh1 sh2 management direct management options total g c h p l d e dollar_figureg dollar_figured dollar_figuree dollar_figurec q dollar_figurej dollar_figuref paid directly to lender and dollar_figureb to their attorneys dollar_figuref dollar_figureb dollar_figureg full amount was m but is reduced by options for c shares total stock if warrants exercised r q h for year and subsequent years x computed its sec_382 limitation as dollar_figurez dollar_figurev multiplied by c the dollar_figurev was the total outstanding lender debt on date nols and credits generated by x for year x generated an nol of dollar_figurel which it used in year and year for year x generated an nol of dollar_figureaa dollar_figurebb of which it used in year for year x generated an nol of dollar_figuredd and for year x generated an nol of dollar_figureee both of which were carried forward thus the total amount of nols being carried forward is dollar_figureff for year sec_1 through and year x generated certain credits in the aggregate amount of dollar_figuregg all of which was carried forward issue - what facts are necessary to determine whether the debt in this case is stock for purposes of sec_1_382-2t taxpayer's position the taxpayer contends that the total outstanding non-revolving debt of x to lender on date is treated as stock for purposes of determining whether an ownership_change occurred and if so the value of the loss_corporation the taxpayer contends that the above-stated debt meets all the requirements of sec_1_382-2t the taxpayer points out that sec_1 2t f iii a requires the debt to offer potential significant participation in the growth of the corporation in order for the debt to be treated as stock under sec_1_382-2t x contends that it restructured the loan agreement on date with lender because of financial difficulties x contends that if it were to have liquidated on the date the debt was modified there would not have been sufficient value for the sale of the assets for x to have paid off the liabilities the taxpayer claims that lender clearly had a vested interest in the growth and well- being of x the taxpayer argues that only by future growth in x would lender be assured that the outstanding debt would be paid in full the taxpayer further contends that lender benefitted from the growth of the corporation by reason of the warrants that were received from x in connection with the new loan agreement on date therefore the taxpayer contends that the debt offers potential significant participation in the growth of the corporation as required by sec_1 2t f iii a the taxpayer claims that by treating the debt as constituting stock an ownership_change has clearly occurred and thus the requirement of sec_1 2t f iii b is satisfied the taxpayer claims that the pre-change_loss at the testing_date in year is greater than twice the amount determined by multiplying the value of the loss_corporation by the long-term tax exempt rate thus the taxpayer claims that the requirement found in sec_1_382-2t is also met the taxpayer contends that the total outstanding debt of x to lender on date of dollar_figurev should be used to determine the value of x in year since the debt was determined to be stock for sec_382 purposes in year the dollar_figurev debt multiplied by the applicable long-term_tax-exempt_rate of c resulted in an annual sec_382 net_operating_loss limitation of dollar_figurez according to the taxpayer the taxpayer used this limitation on the year return and on all subsequent filings law and analysis we do not believe that the debt of x to lender can be recharacterized as stock for purposes of sec_1_382-2t that section provides three tests our focus is on the first test whether the debt offers the lender the potential for significant participation in the growth of x is the most important as noted above x argues that this first test is met because as of date it was unable to repay its debt to lender that is if x had liquidated as of that date it would not have had sufficient assets to pay off all its liabilities including its obligation to lender thus x argues that as of that date lender had a vested interest in the growth of x moreover x argues that only by its future growth would lender be assured that the outstanding debt would be repaid if x were correct then possibly every lender to a debtor that subsequently became insolvent or bankrupt would be considered as automatically having a potential for significant participation in the growth of the debtor this cannot be correct if a debtor exchanged its debt interest in a company for stock or warrants in that company then it may be appropriate to take the position that the former debtor is now participating in the growth of the company in that case it is possible that the former debtor could recover not only the amount it loaned as well as expected interest payments but also additional value depending on the growth of the company on the other hand if the debtor simply modifies the terms of the debt interest eg in order to make it more likely that the debtor can repay its debt then it may be appropriate to take the position that the debtor is not participating in the growth of the company in the instant case it appears lender modified the terms of the debt_instrument to make it more likely that x will repay the debt and lender will not receive more than the amount it loaned plus interest payments also the interest rate on the debt under the circumstances appears to be in a range consistent with treating the debt as debt for sec_382 purposes assumedly x was expected to have sufficient assets in conjunction with the cash_flow from its projected future earnings and proceeds of anticipated additional debt financing to meet all required_payments of principal and interest additionally x’s financial projections used in negotiations with creditors assumedly indicated that the debt holder’s participation over the term of the debt in x’s cumulative net_income prior to any deductions for debt service did not represent a significantly high percentage of that net_income so as to make the risk of the debt holder analogous to that of an equity holder overall we believe it would be difficult for x to argue that lender has the potential to offer significant participation in the growth of x and that the debt is stock for purposes of sec_1_382-2t however we believe a definitive conclusion that the debt is not stock for purposes of sec_1 2t f iii could be dependent upon such facts and circumstances as the reasonableness of the credit risk the reasonableness of the projections of earnings and cash_flow that x used at the time of the debt modification the percentage of projected income and cash_flow that x was required to commit to debt service the security provided for the debt the market interest rates on similar types of debt the terms of the warrant and the likelihood of the exercise of the warrant however even if x were correct that the debt constituted stock for purposes of sec_1_382-2t it does not follow that x’s value for purposes of determining the sec_382 limitation as of date would include the value of the debt sec_382 provides that for purposes of sec_382 any capital_contribution received by an old_loss_corporation as part of a plan a principal purpose of which is to avoid or increase any limitation under sec_382 shall not be taken into account for purposes of sec_382 pursuant to sec_382 x is an old_loss_corporation moreover as explained in the last section of this letter the change in the terms of the debt on date constitutes a modification of that debt for purposes of sec_1001 thus lender is treated as transferring the old debt_instrument to x and receiving a new debt_instrument on date it can be argued that that deemed transfer of the old debt_instrument by lender to x in exchange for an instrument which x believes should be characterized as stock for purposes of sec_382 should be considered a capital_contribution within the meaning of sec_382 certainly if a transferor transfers money to a corporation in exchange for stock that transfer would be characterized as capital_contribution similarly the deemed contribution of the old debt by lender upon the modification of the terms of the debt_instrument should also be a capital_contribution within the meaning of sec_382 sec_382 provides that for purposes of sec_382 any capital_contribution made during the 2-year period ending on the change_date shall except moreover even if the value of the debt were included in determining x’s value that value would be based on the fair_market_value of the debt and not as x contends the face_amount sec_1_382-2t as provided in regulations be treated as part of a plan described in sec_382 additionally the legislative_history notes that except as provided in regulations a capital_contribution made during the 2-year period ending on the change_date is irrebuttably presumed to be part of a plan to avoid the limitations h_r rep no 99th cong 2d sess date ii-189 in this case since the deemed capital_contribution occurred on the change_date the date on which the ownership_change occurred see sec_382 the amount of such capital_contribution would not be included in determining x’s value as of date even if the debt were treated as stock as x argues moreover such amount would also not be included in determining x’s value as of date the date of the second ownership_change because such date is within two years of date case development hazards and other considerations since as explained above x underwent an ownership_change in year we do not know whether note that it is position of the service for the tax years at issue that any nols and credits limited by one ownership_change are treated as pre-change losses for any subsequent ownership changes thus an nol or credit could be subject_to one or more sec_382 limitations but the subsequent ownership changes reduce but never increase the sec_382 limitation with respect to such losses and credits see eg sec_1_382-5t d effective for tax years of a loss_corporation beginning on or after date issue - what facts are necessary to determine whether the warrants issued in this case are stock for purposes of sec_382 sec_1_382-2t and sec_1_382-4 regulations have not been promulgated under sec_382 the legislative_history of this provision cited above provides limited exceptions to this year capital_contribution rule however none of these exceptions appear applicable in this case id taxpayer's position the taxpayer does not address the question of whether the warrants in this case constitute stock for purposes of sec_382 and sec_1 2t h the taxpayer solely treats x's debt to lender as stock for purposes of determining the value of x and states that the value of x is equal to the amount of the outstanding debt of x to lender law and analysis based on all the facts and circumstances it appears that the warrants issued in year do not constitute stock for purposes of sec_382 and sec_1_382-2t the warrants modified on date by x do constitute stock for purposes of sec_382 and sec_1_382-2t the warrants issued on date do not constitute stock for purposes of sec_382 and sec_1_382-4 and the warrants issued in year do not constitute stock for purposes of sec_382 and sec_1_382-4 the warrants issued in year on a fully diluted basis if exercised would constitute a g interest in x therefore exercising the warrants in year would not have resulted in an ownership_change since the change in ownership over the testing_period if lender exercised the warrants would be g which is thus less than a ownership_change therefore under sec_1_382-2t the warrants issued in year would not be treated as stock the warrants for stock in x previously received by lender were modified on date so that lender could own i of the shares of x if the warrants were exercised therefore exercising the warrants on date would result in an ownership_change since the change in ownership over the testing_period if lender exercised the warrants would be i which is a greater than ownership_change therefore under sec_1_382-2t the warrants modified on date would constitute stock effective date sh1 and sh2 surrendered all of the x stock and ultimately received warrants from x lender also received warrants even though it does not appear that lender transferred anything of value to x in exchange therefor thus as of the end of date sh3 owed all of the outstanding_stock of x since this is a greater then change in the ownership of x there is an ownership_change of x moreover treating the warrants received by sh1 sh2 and lender on date as outstanding would prevent this ownership_change from occurring consequently there is no basis for treating these warrants as outstanding on date sub merged into x with x being the surviving corporation acquiring and its affiliates then acquired k of the issued and outstanding common_stock of x equityholders of x received stock purchase warrants exercisable for an aggregate of d of the outstanding shares of common_stock of x on a fully diluted basis all stock and warrants outstanding prior to the merger were canceled since the warrants issued in year were only exercisable for an aggregate of d of the stock of x and acquiring acquired k of x's stock the exercise of the warrants would not create or prevent an ownership_change acquiring became the new owner of x in year and increased its ownership in the stock of x by k of the stock of x under sec_1_382-4 the warrants issued in year would not be treated as stock for purposes of determining whether an ownership_change occurs issue - what facts are necessary to determine whether the stock in this case is not stock for purposes of sec_382 and sec_1 2t f ii taxpayer's position the taxpayer contends that the stock meets all of the tests of sec_1 2t f ii and that all of the outstanding_stock of x is treated as not stock for sec_382 valuation purposes the taxpayer argues that such a treatment is appropriate since according to the taxpayer the total outstanding debt of x was greater than its assets and thus the stock had minimal if any value law and analysis based on all the facts and circumstances the stock of x in this case constitutes stock for purposes of sec_382 and is not treated as not stock under sec_1_382-2t there appears to be no evidence that as of the time of issuance of or transfer of x stock that the likely participation of the stock in future corporate growth is disproportionately small when compared to the value of such stock as a proportion of the total value of the outstanding_stock of the corporation issue - whether modifications to the debt_instrument are material resulting in a taxable_exchange under sec_1001 and applicable regulations taxpayer's position the taxpayer claims that on date when x restructured the loan agreement with lender there was a significant modification of the debt terms because the principal payments of the term_loan and the fixed rate loan were rescheduled the term_loan maturity_date was extended and the fixed rate loan maturity was accelerated under sec_1_1001-3 a significant modification results in a deemed issuance of new debt taxpayer says that treating the debt as stock at that point does result in an ownership_change so that if the other two factors of sec_1_382-2t are met it is proper to treat the debt as stock for purposes of determining the value of the loss_corporation on that date thus it would not matter that lender had the same rights with respect to the new stock as the old as long as those rights met the first factor the interest offers potential significant participation in the growth of the corporation and the third factor is also met law and analysis gain from the sale_or_other_disposition of property is determined under sec_1001 to be the excess of the amount_realized therefrom over the adjusted_basis and the loss is the excess of the adjusted_basis over the amount_realized the amount of gain_or_loss realized from the sale_or_exchange of property is determined under sec_1001 and the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized under sec_1001 sec_1_1001-1 reads in relevant part t he gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained the amount_realized from a sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of any property other than money received emphasis added if the modified property is deemed sold or exchanged the resulting property is treated as newly issued in 499_us_554 cottage savings had exchanged participation interests in mortgages but not the underlying mortgages themselves for another lender’s participation interests that were made to different obligors and secured_by different homes the court held that for an exchange of properties to be taxable the properties need only represent different property rights and that property rights are different in a material way if their respective possessors enjoy legal entitlements that are different in_kind or extent this decision gave rise to the hair trigger theory that any and all modifications of debt instruments may give rise to a deemed exchange under sec_1001 thereby obviating the de_minimis alterations accepted under prior_law as not giving rise to an exchange determining that sec_1_1001-1 was a reasonable interpretation of sec_1001 and that it was consistent with precedent on realization the court in cottage savings applied the materially different requirement set forth in sec_1_1001-1 the court looked to case law to give meaning to the material difference test and determined that property exchanged for other_property was materially different as long as the exchanged properties embody legally distinct entitlements cottage savings u s pincite the court determined that cottage savings received entitlements that were materially different from those that it gave up because the participation interests that they received were made to different obligors and were secured_by different homes therefore the transaction was taxable and cottage savings realized a loss on the exchange the interests that were exchanged were considered substantially identical for federal banking regulatory purposes but that fact did not affect the tax treatment of the exchanged instruments id cottage savings was decided in date and applies to the second modification of the debt_instrument which occurred on date proposed_regulations relating to the treatment of modification of debt instruments as realization events under sec_1001 were published in a notice of proposed rulemaking on date fi-31-92 1992_2_cb_683 the service and the treasury_department acknowledged that uncertainty exists however with respect to when particular types of modifications result in deemed exchanges of debt instruments 1992_2_cb_683 these proposed_regulations were intended to clarify the confusion created by the cottage savings case the explanation of provisions stated questions have arisen however concerning the court’s interpretation of the material difference standard and its possible application to modifications of debt instruments by issuers and holders it has been suggested that the parties to a debt_instrument should be able to adjust certain terms of their instruments without the modification rising to the level of a deemed exchange 1992_2_cb_683 final regulations on the modification of debt instruments were published in as sec_1_1001-3 t d 1996_2_cb_60 although sec_1_1001-3 addresses whether a sale_or_exchange has occurred when there has been a significant modification to a debt_instrument this regulation applies to alterations to the terms of a debt_instrument that have occurred on or after date and can only be relied on by taxpayers for alterations that occurred after date and before date the debt_instrument at issue was amended in the year pursuant to the first amendment and in year pursuant to the second amendment accordingly x may not rely on the regulations in 204_fsupp_473 s d ohio aff’d 312_f2d_747 6th cir the plaintiffs holders of japanese bonds could not collect on their bonds between the years of and in the japanese government proposed a settlement extending the maturity_date of the bonds for ten years and the plaintiffs accepted the settlement there was no actual exchange of bonds but only an extension of the maturity_date on the bonds the court held that the acceptance of the offer of settlement and presentment did not constitute an exchange of property resulting in gain_or_loss under sec_112 the predecessor to sec_1002 h_r rep 83d cong 2d sess at a265 sec_1002 was repealed by pub_l_no 90_stat_1520 and the language that was repealed was reincorporated for the most part as sec_1001 pub_l_no 90_stat_1520 the court in 166_f2d_27 2d cir determined that the voluntary exchange by the taxpayer of outstanding city of philadelphia bonds for refunding philadelphia bonds was a taxable_exchange the new bonds bore interest at the same rate until the first date at which the old bonds could be called by the city at which point they bore a lower rate of interest the new bonds bore a later redemption date but an earlier maturity_date the new bonds could be converted to registered_form upon the holder’s option and the new bonds had a higher fair_market_value the court looked to the fact that the new bonds were not only legally different but actually had a different financial value emery f 2d pincite the court found that the new bond was not merely evidence of an old obligation but rather it was a taxable_exchange under sec_112 166_f2d_773 3d cir involved a transaction nearly identical to that in emery the taxpayer had surrendered city of philadelphia bonds pursuant to a city of philadelphia refunding plan in exchange the taxpayer received new bonds with an earlier maturity_date and a later optional maturity_date with the same interest rate until maturity and after that with a lower interest rate and with a higher fair_market_value the court determined that these were important basic differences between the old and the new bonds and affirmed the lower court’s finding that the exchange was taxable and did not fit under the like-kind exception of sec_112 in contrast to emery and girard in 184_f2d_161 5th cir the fifth circuit determined that the surrender of defaulted municipal_bonds for refunding municipal_bonds was not a taxable sale_or_exchange of property under sec_112 the court stated that the incidents of changed maturity dates lessened interest rates and provision for a sinking_fund do not under the circumstances here evidence that the refunding bonds were ‘a thing really different’ from the old bonds mutual loan f 2d pincite furthermore the fair market values of the defaulted bonds and the replacement bonds were identical and the transaction was legally equivalent to the transfer of property for property of a like_kind in revrul_73_160 the service determined that when the maturity_date of a note was extended and the holder of the note agreed not to resort to the underlying_security until the other note holders had been paid the mere extension of the maturity of the notes does not constitute in substance the exchange of the outstanding note for a new and materially different note revrul_73_160 1973_1_cb_365 thus this one factor was determined to be insufficient for the modification of the note to qualify as a taxable_exchange under sec_1001 in revrul_81_169 1981_1_cb_429 a municipal_bond with interest with a sinking_fund provision was replaced by a new municipal_bond with interest no sinking_fund and a maturity_date of additional years the holders of the bonds had the choice of either exchanging their instruments or having the provisions of the new bonds stamped onto their old bonds the service determined that the two instruments were materially different and therefore this was a taxable_exchange and gain_or_loss was recognizable on the transaction the service noted that the difference in the fair_market_value of the bonds is not a material factor in determining whether there is a taxable_exchange the service determined that an adjustment to only the interest rate on a bond pursuant to an interest adjustment clause on the bond did not result in an exchange under sec_1001 in revrul_87_19 1987_1_cb_249 the bond holder in revrul_87_19 a bank however had waived its right to receive the higher rate of interest on the bond that was available to it and this waiver of their right represented a material_change in the terms of the bond resulting in an exchange taxable under sec_1001 there was no actual exchange of bonds in this case only the holder’s waiver of a right in revrul_89_122 1989_2_cb_200 a debt_instrument issued by a bank was modified in two different situations in situation the interest rate was reduced from to annually which was not adequate_stated_interest under sec_1274 but the principal_amount of dollar_figure remained unchanged in situation the stated principal_amount was reduced from dollar_figure to dollar_figure the service stated in revrul_89_122 that in general the modification of a debt_instrument constitutes a deemed exchange of debt instruments under sec_1001 if the modified debt_instrument is materially different from the original debt_instrument both modifications represented a material_change in the terms of the obligations and resulted in a deemed exchange of the instruments the holders of the instruments were to realize and recognize gain_or_loss on the exchanges x and lender modified the terms of the debt_instrument that was issued to lender sec_1001 addresses a sale_or_other_disposition of property and sec_1_1001-1 concerns an exchange of property for other_property differing materially either in_kind or in extent but neither directly addresses when a debt_instrument has been modified see eg shafer the service’s position has been that a modification of a debt_instrument can result in a deemed exchange of the old instrument for the new modified instrument if the old and new instruments are materially different in revrul_73_160 the service determined that where the changes to a debt_instrument are so material as to amount virtually to the issuance of a new security the same income_tax consequences should follow as if the new security were actually issued see also g_c_m stating the resolution of this type of issue does not turn on whether or not there was a physical exchange thus if the modifications caused the amended instrument to be materially different from the original instrument the modifications would cause a taxable_exchange of the old debt_instrument for the new debt_instrument in the first amendment there were few substantive amendments to the debt_instrument certain financial covenants were amended mostly debt-to-cash flow ratios were amended requirements on board meetings were amended and employee compensation limitations were amended none of these amendments embody legally distinct entitlements and none of the amendments cause the amended debt_instrument to be materially different from the original debt_instrument the second amendment to the debt_instrument amended more terms of the debt_instrument the maturity_date of the fixed loan was accelerated and the maturity_date of the term_loan was extended under the applicable case and administrative law prior to the adoption of the final regulations in the mere change in the maturity of a debt_instrument without more did not constitute a material_change in the instrument warranting exchange treatment under sec_1001 see revrul_73_160 although the debt_instrument states that all of the loans within the instrument constitute one obligation of x the transfer of dollar_figureo from the fixed rate loan is significant because the term and the fixed rate loans bear different interest rates thus the effect of this transaction is that the interest on the dollar_figureo has been amended an amendment to an interest rate together with an extension of maturity_date causes a new instrument to differ materially from the original instrument and it is generally treated as an exchange see emery girard see also revrul_81_169 more significant than the changes to the maturity are the reductions in the principal_amount of the debt_instrument in the second amendment the net outstanding principal_amount of the term_loan was reduced by approximately dollar_figurem this reduction in principal decreased the principal of the debt_instrument itself the reduction in principal is significant because one of the elements of debt is that it has a sum certain see 823_f2d_1310 9th cir see 248_f2d_399 2d cir because debt principal is a fundamental element to debt any change in the principal will be material thus the new debt_instrument differs materially from the original debt_instrument because of the change in principal also under cottage savings the new instrument embodies a legally distinct entitlement that is the right to a lesser sum of principal the principal_amount of the debt_instrument was amended the maturity of the term_loan within the debt_instrument was extended and the interest rate on dollar_figureo of the principal was amended these amendments together cause the new instrument to embody legally distinct entitlements and the new debt_instrument is materially different from the old instrument accordingly the old debt_instrument is deemed to have been exchanged for the new amended instrument under sec_1001 if the regulations were applicable to this transaction the extension of maturity_date would not fall within the safe-harbor period in sec_1_1001-3 because the three year extension is greater than percent of the original term of the loan case development hazards and other considerations determining whether there has been an exchange of property is highly fact- specific if additional facts are discovered please contact us however based on the facts as currently developed we believe that the debt_instrument was exchanged and that there are few litigating hazards on this issue in that case the amount of loss to lender determined under sec_1001 is the excess of the adjusted_basis of the old instrument over the amount_realized of the new instrument x the issuer is deemed to have paid off the old instrument for an amount equal to the issue_price of the new instrument because the principal_amount of the debt_instrument which x exchanged was reduced by approximately dollar_figurem sec_108 will apply under that section x will either have discharge_of_indebtedness income if it is solvent or reduction of tax_attributes including net operating losses if it is insolvent we recommend that you if you have any further questions please call deborah a butler assistant chief_counsel by mary e goode special counsel corporate cc cc ner tl
